February 28, 2013




                                JUDGMENT

                    The Fourteenth Court of Appeals
  GEORGE FLEMING AND FLEMING & ASSOCIATES, L.L.P., Appellants

NO. 14-11-00611-CV                  V.

  SANDRA KINNEY, ON BEHALF OF MAYBELL SHELTON, ELIZABETH
  PARZANESE, ANNETTE VINCENT, ANNETTE RUIZ, CAROL MARTIN,
    RENEE GAONA, HELEN SMITH BLANKENSHIP, LANA HERRON,
     MICHELLE LINDESMITH, AND SHIRLEY DANFORD, Appellees
                     ____________________


      This cause, an appeal from the judgment in favor of appellees, SANDRA
KINNEY,      ON     BEHALF     OF    MAYBELL        SHELTON,      ELIZABETH
PARZANESE, ANNETTE VINCENT, ANNETTE RUIZ, CAROL MARTIN,
RENEE GAONA, HELEN SMITH BLANKENSHIP, LANA HERRON,
MICHELLE LINDESMITH, AND SHIRLEY DANFORD, signed April 15, 2011,
was heard on the transcript of the record. We have inspected the record and find
error in the judgment.   We therefore order the judgment of the court below
REVERSED and REMAND the cause for proceedings in accordance with the
court’s opinion.

      We order appellees, SANDRA KINNEY, ON BEHALF OF MAYBELL
SHELTON, ELIZABETH PARZANESE, ANNETTE VINCENT, ANNETTE
RUIZ, CAROL MARTIN, RENEE GAONA, HELEN SMITH BLANKENSHIP,
LANA HERRON, MICHELLE LINDESMITH, AND SHIRLEY DANFORD,
jointly and severally, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.